Citation Nr: 1310079	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty, to include the period from June 1951 to October 1958.  The Veteran died on August [redacted], 2009, and the appellant is the Veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO which denied the appellant's claim.  The appeal was previously before the Board in September 2012, at which time it was remanded for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded again, as the AMC did not fully comply with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board remanded the appellant's claim in September 2012 in order to obtain the Veteran's private treatment records, and to obtain a medical opinion to address the question of whether the Veteran had posttraumatic stress disorder (PTSD) at the time of his death, and, if so, whether it was at least as likely as not that his PTSD contributed, substantially or materially, to his death.  Following that remand, the AMC sent an October 2012 letter to the appellant, seeking a signed release to obtain the Veteran's private treatment records; unfortunately, the AMC never received a response from the appellant.  

The AMC was instructed, regardless of the appellant's response, to thereafter obtain a medical opinion addressing the cause of the Veteran's death.  The AMC did not obtain the requested opinion, and thus the appeal must be remanded a second time.  Stegall, 11 Vet. App. at 271.  

In again requesting this opinion, the Board notes the appellant's allegation that the Veteran's contributing cause of death, coronary artery disease, developed as a result of an undiagnosed PTSD disability, related to his combat experience in the military.  The record evidence shows that at the time of the Veteran's death he was not service-connected for any disability, but he is noted to have participated in combat, and was awarded the Purple Heart for injuries suffered during service.  His death certificate shows that he died on August [redacted], 2009, at the South Georgia Center's emergency room.  The immediate cause of death was congestive heart failure, and coronary artery disease was listed as another significant condition contributing to his death. 

A private medical opinion from Dr. J.T., dated in October 2009 (after the Veteran's death), indicated that the Veteran had been his patient.  In the October 2009 letter, Dr. J.T. considered the Veteran's combat experience during service and opined that he suffered from PTSD during his lifetime, and that his heart attack and ultimate death were related to PTSD.  

The Board also notes that the Veteran informed VA in March 2008 that he received private treatment for his heart condition from Dr. G.E.

Despite VA's attempts, the record is devoid of terminal hospital treatment records, treatment records from Dr. J.T., or cardiology records from Dr. G.E.  While, following the most recent remand, VA requested that the appellant submit the records herself, or sign appropriate releases to enable VA to obtain those on her behalf, she did not take advantage of that opportunity.  As such, no further efforts by VA are necessary in that regard, but the Board encourages the appellant to submit the requested materials in support of her claim.  The appellant is also encouraged to provide any evidence she might have which tends to show that the Veteran suffered from PTSD during his lifetime.  Such evidence may include statements of her own observations, or those of anyone else, which discuss observable events or the presence of disability, or symptoms of disability, based on first-hand knowledge, that the Veteran suffered from PTSD and its symptoms prior to his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate specialist to address the questions presented concerning the cause of the Veteran's death.  

The specialist should review the claims file, including all medical and lay evidence, as well as this Remand, and should indicate in his or her ensuing report that such a review took place.  

The specialist is asked to determine whether it is at least as likely as not (a 50 percent probability or more), that the Veteran during his lifetime was suffering from PTSD (as defined by the DSM-IV) due to his in-service combat stressor (as evidenced by his award of the Purple Heart), or had any other DSM-IV psychiatric disorder as a result of his military service.

If the answer to the above is yes, the examiner must specify the diagnosis and opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's psychiatric disorder either caused or contributed substantially or materially to his death.  

In providing this opinion, the specialist should specifically address the two articles of record (submitted to VA in April 2011), that associate trauma, and specifically PTSD, with heart disease.

All opinions and conclusions expressed by the specialist must be supported by a complete rationale.  If the specialist is not able to provide an opinion, he or she should explain why.

2.  The RO/AMC should review the specialist's opinion and ensure that it answers all questions presented.  If the opinion is deficient in any manner, the RO/AMC should take immediate corrective action.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the appellant's claim, in light of all pertinent evidence and legal authority.  If the determination remains adverse, furnish the appellant and her representative with a supplemental statement of the case, and afford an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

